  


 HR 1531 ENR: Land Management Workforce Flexibility Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 1531 
 
AN ACT 
To amend title 5, United States Code, to provide a pathway for temporary seasonal employees in Federal land management agencies to compete for vacant permanent positions under internal merit promotion procedures, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Land Management Workforce Flexibility Act.  2.Personnel flexibilities relating to land management agencies (a)In generalSubpart I of part III of title 5, United States Code, is amended by inserting after chapter 95 the following: 
 
96Personnel Flexibilities Relating to Land Management Agencies 
 
Sec. 
9601. Definitions. 
9602. Competitive service; time-limited appointments.  
9601.DefinitionsFor purposes of this chapter— (1)the term land management agency means— 
(A)the Forest Service of the Department of Agriculture;  (B)the Bureau of Land Management of the Department of the Interior;  
(C)the National Park Service of the Department of the Interior;  (D)the Fish and Wildlife Service of the Department of the Interior;  
(E)the Bureau of Indian Affairs of the Department of the Interior; and  (F)the Bureau of Reclamation of the Department of the Interior; and  
(2)the term time-limited appointment includes a temporary appointment and a term appointment, as defined by the Office of Personnel Management.  9602.Competitive service; time-limited appointments (a)Notwithstanding chapter 33 or any other provision of law relating to the examination, certification, and appointment of individuals in the competitive service, an employee of a land management agency serving under a time-limited appointment in the competitive service is eligible to compete for a permanent appointment in the competitive service at any land management agency or any other agency (as defined in section 101 of title 31) under the internal merit promotion procedures of the applicable agency if— 
(1)the employee was appointed initially under open, competitive examination under subchapter I of chapter 33 to the time-limited appointment;  (2)the employee has served under 1 or more time-limited appointments by a land management agency for a period or periods totaling more than 24 months without a break of 2 or more years; and  
(3)the employee’s performance has been at an acceptable level of performance throughout the period or periods (as the case may be) referred to in paragraph (2).  (b)In determining the eligibility of a time-limited employee under this section to be examined for or appointed in the competitive service, the Office of Personnel Management or other examining agency shall waive requirements as to age, unless the requirement is essential to the performance of the duties of the position.  
(c)An individual appointed under this section— (1)becomes a career-conditional employee, unless the employee has otherwise completed the service requirements for career tenure; and  
(2)acquires competitive status upon appointment.  (d)A former employee of a land management agency who served under a time-limited appointment and who otherwise meets the requirements of this section shall be deemed a time-limited employee for purposes of this section if— 
(1)such employee applies for a position covered by this section within the period of 2 years after the most recent date of separation; and  (2)such employee’s most recent separation was for reasons other than misconduct or performance.  
(e)The Office of Personnel Management shall prescribe such regulations as may be necessary to carry out this section..  (b)Clerical amendmentThe analysis for part III of title 5, United States Code, is amended by inserting after the item for chapter 95 the following: 
 
 
96.Personnel flexibilities relating to land management agencies9601  .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
